Title: To John Adams from Benjamin Hitchborn, 16 January 1787
From: Hitchborn, Benjamin
To: Adams, John


     
      Sir
      Boston 16th Jany 87
     
     Some weeks Since I took the freedom to communicate to you a few of my political Conjectures—since which every circumstance has concured to establish my Opinion; our State Concerns will at a Crisis in seven days— The Insurgents have threatend to assemble on Tuesday day at Worcester to prevent the sitting of the Common pleas to

be held thereby adjournment on that day— the Governor & Council have ordered out three thousand six hundred Men from the Militia under the Command of Genl: Lincoln to oppose them if they appear, & to hunt up & arrest the Leaders of them if they shoud decline a trial of Strength in the field— I presume you know or will know before this reaches you that our late General Court have suspended the habeas Corpus Act & given authority to the Governor & Council to arrest & imprison in any part of the Commonwealth any person whom they shall suspect is unfriendly to Government & whose enlargement is dangerous to the public peace & Safety— thus armed they mean to purge the State in a few weeks of all its internal Enemies the Sea-port-towns in general are in favour of governmental Measures— the Country in general against them, taken together, I imagine a majority are neutral— I think there can be no doubt without a miraculous interference but the Governm[ent] troops will prevail in the present Conflict—but where it will finally terminate I will not venture to guess—
     The Country in general are much disgusted with Bowdoin they say he is a Frenchman in ——— with the British unfriendly to their peace & happiness & not worthy of their Confidence Step Higginson Jno Lowell Thop Parsons & that Set adore him & get most of the Men of property in matitime Towns to joine them in sentiment— but I beleive notwithstanding their joint efforts this will prove the last year of his Reign under the present Constitution— Lincoln woud have had many votes had he not engaged in the present Expedition, but I beleive the part he must act on this occasion, will leave Hancock almost without a Rival in the Country at the next Election—
     Congress are raising Troops but I beleive they will Soon determine that they have not the means of supporting a fœderal Government & return home or obtain a Convention of Delegates from the States to give Congress new powers which will annunce the End of their appointment— I presume […] this head you have better Information than I c[an giv]e shall therefore Spare observations which the Sc[…] woud justify— as I mean to be unreserved be[…] I suppose all your other Correspondents will be cautious—I cannot omit mentioning that I suppose Gorham the late President of Congress has some expectations of being chosen Governor the next year, but I have not the least doubt of his being disappointed— I presume you have all our Acts of Government & the Newspapers transmitted you, but I shall enclose two of the last lest your other Friends Shoud

not have an opportunity by this Ship which I expect will sail in half an hour— I feel myself exceedingly obliged by friendly attention to my Brother Gardner— please to present my Respects to Mrs: Adams & beleive sincerely, with / Great esteem Yr Friend & Servt
     
      B Hichborn
     
    